United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3304
                                   ___________

James Christopher VanDolah,             *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Linda Sanders, Warden,                  *
FCI-Forrest City,                       * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 11, 2008
                                Filed: December 16, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Federal prisoner James VanDolah appeals the district court’s1 order dismissing
his 28 U.S.C. § 2241 petition. Following de novo review, see Hill v. Morrison, 349
F.3d 1089, 1091 (8th Cir. 2003), we conclude that the district court’s decision was
proper, and we decline to consider VanDolah’s newly raised constitutional claims, see


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
Int’l Bhd. of Elec. Workers, Local Union No. 545 v. Hope Elec. Corp., 380 F.3d 1084,
1096 (8th Cir. 2004). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-